      Case 2:15-cv-06082-HB Document 156 Filed 12/01/20 Page 1 of 1



                  IN THE UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF PENNSYLVANIA


FRANK NOONAN, et al.                 :             CIVIL ACTION
                                     :
           v.                        :
                                     :
KATHLEEN KANE, et al.                :              NO. 15-6082

                                 ORDER

          AND NOW, this 1st day of December, 2020, for the

reasons set forth in the foregoing Memorandum, it is hereby

ORDERED that:

          (1) the motion of defendant Kathleen Kane for summary

judgment against plaintiffs E. Marc Costanzo and Frank Fina on

Count II of the First Amended Complaint is GRANTED;

          (2) the motion of defendants Kathleen Kane and Michael

Miletto for summary judgment against plaintiffs E. Marc Costanzo

and Frank Fina on Count III of the First Amended Complaint is

GRANTED; and

          (3) the motion of defendant Kathleen Kane for summary

judgment against plaintiffs Frank Noonan, Randy Feathers, Richard

A. Sheetz, Jr., E. Marc Costanzo, and Frank Fina on Count VI of

the First Amended Complaint is GRANTED.


                                         BY THE COURT:


                                         /s/ Harvey Bartle III
                                         _______________________________
                                                                      J.
